 
 
I 
111th CONGRESS
1st Session
H. R. 1501 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Pierluisi (for himself, Mr. Serrano, Ms. Velázquez, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to increase inpatient hospital payments under the Medicare Program to Puerto Rico hospitals. 
 
 
1.Short titleThis Act may be cited as the Puerto Rico Medicare Reimbursement Equity Act of 2009. 
2.Modification of Medicare inpatient hospital payment rate for Puerto Rico hospitalsSection 1886(d)(9)(E) of the Social Security Act (42 U.S.C. 1395ww(d)(9)(E)) is amended— 
(1)by striking and at the end of clause (iii); 
(2)in clause (iv), by inserting and before April 1, 2009, after 2004, and by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new clause: 
 
(v)on or after April 1, 2009, the applicable Puerto Rico percentage is 0 percent and the applicable Federal percentage is 100 percent.. 
 
